Citation Nr: 0509714	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Evaluation of service-connected migraine headaches.

2.  Evaluation of service-connected chondromalacia, right 
knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The appellant had active service from November 1989 to March 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which granted service connection for a right 
knee chondromalacia, evaluated as 10 percent disabling, and 
granted service connection for migraines, evaluated as 
noncompensable.  The veteran has appealed the issues of 
entitlement to higher evaluations for both of these 
disabilities.  In October 2003, the Board remanded the claims 
for additional development.  


REMAND

The Board initially notes that in the RO's August 2000 
decision, it granted service connection for chondromalacia, 
right knee, and assigned a 10 percent evaluation under 
38 C.F.R. § 4.71, Diagnostic Code (DC) 5257.  In December 
2004, the RO granted an increased 20 percent rating for 
"moderate laxity with incoordination and fatigue, right 
knee, residuals of chondromalacia," with an effective date 
of March 25, 1999.  By the same rating action, the RO granted 
a separate 10 percent rating for limitation of motion of the 
knee.  

In this case, the veteran has not been afforded a VA 
examination for her right knee (or her migraines), since 
January 2000, and the veteran's representative has argued 
that another examination is warranted.  See March 2005 
Informal Hearing Presentation.  The Board further notes that 
the January 2000 VA examination report contains very little 
the way of detailed findings regarding functional loss for 
the right knee.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

VA's fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the veteran should be scheduled for another 
examination of her right knee, and an examination for her 
migraines.  

Finally, the most recent medical reports of record are VA 
treatment reports dated in March 2002.  On remand, the RO 
should attempt to obtain all identified, relevant records of 
treatment since that time.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center for the following 
actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for her right knee, and 
migraine, disabilities, since March 2002 
(i.e., since the most recent medical 
evidence of record), which are not 
currently associated with the claims 
file.  After securing any necessary 
releases, the RO should obtain these 
records.  

2.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to evaluate the current level of 
disability associated with her migraine 
headache disorder.  The claims folder and 
a separate copy of this remand should be 
made available to the examiner for 
review.  The examiner is specifically 
asked to comment as to whether the 
veteran's migraines are characteristic of 
prostrating attacks.  If so, the examiner 
should note the frequency of such 
prostrating attacks.

3.  The veteran should be afforded an 
examination of her right knee to 
ascertain the severity and manifestations 
of her service-connected disability.  All 
necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings, and complaints and clinical 
findings should be reported in detail.  

a) In accordance with 38 C.F.R. §§ 4.40, 
4.45, VAOPGCPREC 36-97, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination reports must also address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  

b) If the veteran describes flare-ups of 
pain, the examiners should offer opinions 
as to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  If the examiner is unable to offer 
an opinion as to the nature and extent of 
any additional disability during a flare-
up that fact should be so stated and the 
reason should be explained.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
either of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




